DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Newly submitted claim 11 is directed to Invention II (a pump) of the restriction mailed 6/8/21 wherein the claim specifies the location of the elastic member in the pump and this is a positively claim limitations, i.e. “is disposed”. Applicant elected invention I (an elastic member) without traverse in the reply filed 8/9/21.
Therefore, claim 11 is withdrawn from consideration as being directed to a non-elected invention (Invention II). See 37 CFR 1.142(b) and MPEP § 821.03. 


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 4-6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Masuda US 20050173460.
 	Regarding claim 1, in Figs 1-5c Masuda discloses:
	1. An elastic member (see e.g. elastic in claim 3, 0079, 0094, and 0098) configured to be used in a pump assembly comprising a stem and a sealing part (See Figs 1-4. This is a statement of the manner of employing the claimed elastic member, not a structural limitation of the elected invention of an elastic member. See MPEP 2114 II.), the elastic member comprising: an upper support (510);  a lower support (602) disposed under the upper support (see Figs 5a-5c); and a connection part (601) connecting the upper support and the lower support and comprising a plurality of peaks and a plurality of valleys alternatingly disposed in an outward direction (see peaks and valley of bellows 601), wherein the elastic member has a through hole penetrating the upper support, the connection part, and the lower support along an axial direction of the elastic member such that there is a space within the elastic member (see e.g. Fig 5b) for accommodating the stem of the pump assembly (See Figs 1-4 of Masuda wherein a stem [102, 103] is located inside the elastic member 6.), wherein the upper support extends above the connection part (see Fig 5a-5c) and a side surface of the upper support is supported by the stem of the pump assembly to restrict a lateral movement of the elastic member (See Fits 1-4 of Masuda wherein a stem [103 of stem 102, 103] supports 510 of the elastic member 
to the stretched position from the folded-up position by its own elastic force”).
	2. The elastic member of claim 1, wherein the elastic member is configured to be accommodated in the pump assembly in a partially compressed state (See Fig 2-3 of Masuda which show the bellows 601 in a partially compressed state compared to e.g. Fig 4. The claim states configured to [ i.e. capable of]. This is not a particular structural limitation. This limitation is directed to the manner of employing the spring [i.e. an intended use]. The structure of the spring of Masuda is capable of being used in the manner claimed. Therefore, the spring of Masuda meets the limitations of the apparatus claim. See MPEP 2114 II.).
 	4. The elastic member of claim 1, wherein sizes of each of the plurality of peaks and valleys increase in an axial direction (see 1-5c of Masuda).

 	6. The elastic member of claim 5, wherein at least one air path for releasing air when the elastic member is compressed is disposed in at least one of the upper support and the lower support (see the hollow interior of elastic member 6 in Fig 5b).
 	
 	  	 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
In the event that this application currently names joint inventors: In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Masuda US 20050173460 in view of Beckman US 3276048.
 	Regarding claim 3, Masuda does not disclose the material of the bellows and thus does not disclose wherein the elastic member is formed of at least one among polyetheretherketone (PEEK), polycarbonate (PC), polyoxymethylene (POM), polyketone (POK), polybutylene terephthalate (PBT), polypropylene (PP), polyethylene (PE),polyoxypropylene (POP), a polyolefin elastomer (POE), and ethylene octene/butene copolymers. 
	Beckman discloses wherein the elastic member is formed of at least one among polyetheretherketone (PEEK), polycarbonate (PC), polyoxymethylene (POM), polyketone (POK), polybutylene terephthalate (PBT), polypropylene (PP), polyethylene (PE), polyoxypropylene 
 	Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to utilize e.g. PE as taught by Beckman in the bellow spring of Masuda to gain the benefit of using a material known to be used in bellows springs.
 	Additionally, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice (In re Leshin, 125 USPQ 416).
 	
 	 
Response to Arguments
Applicant’s arguments with respect to the pending claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS ANDREW FINK whose telephone number is (571)270-3373.  The examiner can normally be reached on M-Th 9-7.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devon Kramer can be reached on (571) 272-7118. The fax phone number for the organization where this application or proceeding is assigned is 571-270-4373.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Thomas Fink/Examiner, Art Unit 3746                                                                                                                                                                                                        
/KENNETH J HANSEN/Primary Examiner, Art Unit 3746